DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 101.  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for data generation.  The claim recites in part, a data generation method comprising: calculating for each of the complete bipartite graphs in the first part, a first number of first edges connecting a reference source data set and a reference target data set via a potential virtual node, a second number of second edges directly connecting the reference source data set and the reference target data set, and a third number of reduced edges by subtracting the first number from the second number.  The claim further recites generating for the second part a virtual node between the reference source data set and the reference target data set, and by replacing an existing relationship between the reference target data set and the reference source data set in the second part with a new relationship between the reference target data set and the reference source data set via the virtual node.
Claim 1 recites when there are multiple sets of the reference source data and multiple sets of the reference target data, included in the first part that respectively constitute complete bipartite graphs, calculating for each of the complete bipartite graphs in the first part, a first number of first edges connecting a reference source data set and a reference target data set via a potential virtual node.  This limitation is a process that under its broadest reasonable interpretation is directed to a 
Further, the limitation when there are multiple sets of the reference source data and multiple sets of the reference target data, included in the first part that respectively constitute complete bipartite graphs, calculating for each of the complete bipartite graphs in the first part … a second number of second edges directly connecting the reference source data set and the reference target data set is under its broadest reasonable interpretation is directed to a mental process.  This is a mental process because a user can, for each complete bipartite graph, calculate a number of edges connecting the reference source data set and the reference target data set by counting each edge.  
Further, the limitation of when there are multiple sets of the reference source data and multiple sets of the reference target data, included in the first part that respectively constitute complete bipartite graphs, calculating for each of the complete bipartite graphs in the first part … a third number of reduced edges by subtracting the first number from the second number is a process that under its broadest reasonable interpretation is directed to a mental process.  This is because a user can mentally subtract the claimed first number from the claimed second number. 
The limitation of generating for the second part a virtual node between the reference source data set and the reference target data set is directed to a mental process, because a user can mentally generate a virtual node between two data sets by visualizing a virtual node.  Moreover, the limitation of replacing an existing relationship between the reference target data set and the reference source data set in the second part with a new relationship between the reference target data set and the reference source data set via the virtual node is directed to a mental process, because a user can mentally replace an existing relationship between the reference target data set and the reference source data set, with a new relationship between the reference target data set and the reference source data set via the virtual node, by mentally memorizing that new relationship.
The judicial exception is not integrated into a practical application.  The claim recites the additional limitations of extracting …reference target data and relationships between the reference target data and the reference source data with regard to a target in which a plurality of sets of the reference source data and the reference target data are connectable by using edges, a first part that forms a complete bipartite graph from the target; selecting a second part corresponding to one of the 
The limitation of extracting … reference target data and relationships between the reference target data and the reference source data with regard to a target in which a plurality of sets of the reference source data and the reference target data are connectable by using edges, a first part that forms a complete bipartite graph from the target merely relates to storing and retrieving information in memory.  This limitation involves extracting data, which includes reference source data, reference target data, and relationships associated with the data, including a first part that forms.  Under Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, storing and retrieving information from memory, as recited by the limitation, is established as well-understood routine and conventional activity.
With regard to the limitation of selecting a second part corresponding to one of the complete bipartite graphs in the first part having the third number that is largest, is also well-understood routine and conventional activity.  Under OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, receiving or transmitting data over a network, is well-understood routine and conventional activity.  With reference to [0088] and FIG. 16, it is apparent that the virtual node selecting unit communicates with the overlapped-region identifying unit 335 and other databases included in the storage unit 320 via a network, thereby receiving or transmitting data over a network.
With regard to the limitation of updating (the database), this limitation is well-understood routine and conventional activity. With reference to FIG. 16 and [0058], the storage unit, which includes the databases, is updated using the control unit 330, and these units are connected via a network.  Under OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, receiving or transmitting data over a network, this limitation is well-understood routine and conventional activity.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for data generation.  The claim recites determining whether there are a plurality of sets of the reference target data with respect to the reference source data included in the complete bipartite graph and whether there are a plurality of sets of the reference source data with respect to the reference target data; and retaining an edge connecting the reference source data and the reference target data without generating the virtual node when it is determined that, with respect to at least one of the reference source data and the reference target data including in the complete bipartite graph, another one thereof is one in number.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
To this end, the limitation of determining whether there are a plurality of sets of the reference target data with respect to the reference source data included in the complete bipartite graph and whether there are a plurality of sets of the reference source data with respect to the reference target data is a process that under its broadest reasonable interpretation is directed to a mental process, because a determination of data sets with respect to a bipartite graph, in its broadest reasonable interpretation, can be performed in the mind.  Similarly, the limitation of retaining an edge connecting the reference source data and the reference target data without generating the virtual node when it is determined that, with respect to at least one of the reference source data and the reference target data including in the complete bipartite graph, another one thereof is one in number, falls under the mental process grouping of abstract ideas.  Retaining an edge connecting data can be performed mentally in the human mind.
The judicial exception is not integrated into a practical application.  The claim does not recite any additional limitations to integrate the abstract idea into a practical application.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim falls within Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

To this end, the limitation of wherein information relating the reference source data set and the reference target data set is replaced with information relating the reference source data set and the virtual node and information relating the reference target data set and the virtual node is a process that under its broadest reasonable interpretation is directed to a mental process because the replacement of information can be performed in the mind.
The judicial exception is not integrated into a practical application.  The claim does not recite any additional limitations to integrate the abstract idea into a practical application.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim falls within Mental Process grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for data generation.  The claim recites in part, wherein the information relating the reference source data set and the virtual node further includes information indicating a relationship between the reference source data set and the virtual node and the information relating the reference target data set and the virtual node further includes information indicating a relationship between the reference target data and set the virtual node.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
To this end, the limitation of wherein the information relating the reference source data set and the virtual node further includes information indicating a relationship between the reference source data set and the virtual node and the information relating the reference target data set and 
The judicial exception is not integrated into a practical application.  The claim does not recite any additional limitations to integrate the abstract idea into a practical application.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention does not integrate the abstract idea of claim 1 into a practical application.   The limitation of wherein said extracting, extracts the first part that forms the complete bipartite graph, connecting the reference target data and the reference source data included in a range in which each set of the reference source data is connected to every set of the reference target data with a single edge and each set of the reference target data is connected to every set of the reference source data with a single edge is insignificant extra-solution activity. 
The limitation recited by claim 5 do not impose any meaningful limits on practicing the abstract idea, and the elements do not integrate the abstract idea into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitation of wherein said extracting, extracts the first part that forms the complete bipartite graph, connecting the reference target data and the reference source data included in a range in which each set of the reference source data is connected to every set of the reference target data with a single edge and each set of the reference target data is connected to every set of the reference source data with a single edge, merely append well-understood routine and conventional activities to the judicial exception.  The extracting step merely relates to storing and retrieving information in memory.   Under Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, this is established as well-understood routine and conventional activity.  Thus, under its 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention does not integrate the abstract idea of claim 1 into a practical application.   The limitation of wherein said extracting the complete bipartite graph includes specifying a first start position coordinate and a first end position coordinate of a first  region that corresponds to reference source data, and specifying a second start position coordinate and a second end position coordinate of a second region that corresponds to reference target data is insignificant extra-solution activity. 
The limitation recited by claim 7 do not impose any meaningful limits on practicing the abstract idea, and the elements do not integrate the abstract idea into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Wherein said extracting the complete bipartite graph includes specifying a first start position coordinate and a first end position coordinate of a first  region that corresponds to reference source data, and specifying a second start position coordinate and a second end position coordinate of a second region that corresponds to reference target data, merely append well-understood routine and conventional activities to the judicial exception.  The extracting step merely relates to storing and retrieving information in memory.   Under Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, this is established as well-understood routine and conventional activity.  Thus, under its broadest reasonable interpretation, the claim covers insignificant extra-solution activity.  The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for data generation.  The claim recites in part, said generating of the a virtual node excludes a third part of the at least three extracted regions.  This imitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
To this end, the limitation said generating of the a virtual node excludes a third part of the at least three extracted regions is a process that under its broadest reasonable interpretation is directed to a mental process that can be performed in the mind.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitation of when at least three regions are extracted, merely append well-understood routine and conventional activities to the judicial exception.  The extracting step merely relates to storing and retrieving information in memory.   Under Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, this is established as well-understood routine and conventional activity.  Thus, under its broadest reasonable interpretation, the claim covers insignificant extra-solution activity.  The claim is not patent eligible.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim falls within Mental Process grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention does not integrate the abstract idea of claim 1 into a practical application.   The limitation of extracting the complete bipartite graph is based on the reference target data of a protein or a gene region in a genome sequence and the reference source data related to amino acid substitution or a variant of a base is insignificant extra-solution activity. 
The limitation recited by claim 9 do not impose any meaningful limits on practicing the abstract idea, and the elements do not integrate the abstract idea into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of extracting the complete bipartite graph is based on the reference target data of a protein or a gene region in a genome sequence and the reference source data related to amino acid substitution or a variant of a base, merely append well-understood routine and conventional activities to the judicial exception.  The extracting step merely relates to storing and retrieving information in memory.   Under Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, this is established as well-understood routine and conventional activity.  Thus, under its broadest reasonable interpretation, the claim covers insignificant extra-solution activity.  The claim is not patent eligible.

To this end, the limitation of generating the virtual node between the reference source data set and the reference target data set is performed when a total number of reference target nodes and reference source nodes is equal to at least six and the multiple sets of the reference source data and the multiple sets of the reference target data in the complete bipartite graph are included in the part is a process that under its broadest reasonable interpretation is directed to a mental process, because generating the virtual node between the reference source data set and the reference target data set is performed when a total number of reference target nodes and reference source nodes is equal to at least six and the multiple sets of the reference source data and the multiple sets of the reference target data in the complete bipartite graph are included in the part can be performed in the mind.
The judicial exception is not integrated into a practical application.  The claim does not recite any additional limitations to integrate the abstract idea into a practical application.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim falls within Mental process grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a data generation program that causes a computer to execute a process.  The claim recites in part, a process comprising: calculating for each of the complete bipartite graphs in the first part, a first number of first edges connecting a reference source data set and a reference target data set via a potential virtual node, a second number of 
Claim 11 recites when there are multiple sets of the reference source data and multiple sets of the reference target data, included in the first part that respectively constitute complete bipartite graphs, calculating for each of the complete bipartite graphs in the first part, a first number of first edges connecting a reference source data set and a reference target data set via a potential virtual node.  This limitation is a process that under its broadest reasonable interpretation is directed to a mental process, because a human can mentally determine a number of edges connecting a first data set, and a second data set, via a virtual node.  
Further, the limitation when there are multiple sets of the reference source data and multiple sets of the reference target data, included in the first part that respectively constitute complete bipartite graphs, calculating for each of the complete bipartite graphs in the first part … a second number of second edges directly connecting the reference source data set and the reference target data set is under its broadest reasonable interpretation is directed to a mental process.  This is a mental process because a user can, for each complete bipartite graph, calculate a number of edges connecting the reference source data set and the reference target data set by counting each edge.  
Further, the limitation of when there are multiple sets of the reference source data and multiple sets of the reference target data, included in the first part that respectively constitute complete bipartite graphs, calculating for each of the complete bipartite graphs in the first part … a third number of reduced edges by subtracting the first number from the second number is a process that under its broadest reasonable interpretation is directed to a mental process.  This is because a user can mentally subtract the claimed first number from the claimed second number. 
The limitation of generating for the second part a virtual node between the reference source data set and the reference target data set is directed to a mental process, because a user can 
The judicial exception is not integrated into a practical application.  The claim recites the additional limitations of extracting …reference target data and relationships between the reference target data and the reference source data with regard to a target in which a plurality of sets of the reference source data and the reference target data are connectable by using edges, a first part that forms a complete bipartite graph from the target; selecting a second part corresponding to one of the complete bipartite graphs in the first part having the third number that is largest, and updating the database.  Each of these limitations are insignificant extra-solution activity.  The limitation of a processor, a database, a computer and a non-transitory computer-readable recording medium are recited at a high level of generality, and amounts to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements do not impose any meaningful limits on practicing the abstract idea, and the elements do not integrate the abstract idea into a practical application.  
The limitation of extracting … reference target data and relationships between the reference target data and the reference source data with regard to a target in which a plurality of sets of the reference source data and the reference target data are connectable by using edges, a first part that forms a complete bipartite graph from the target merely relates to storing and retrieving information in memory.  This limitation involves extracting data, which includes reference source data, reference target data, and relationships associated with the data, including a first part that forms.  Under Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, storing and retrieving information from memory, as recited by the limitation, is established as well-understood routine and conventional activity.
OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, receiving or transmitting data over a network, is well-understood routine and conventional activity.  With reference to [0088] and FIG. 16, it is apparent that the virtual node selecting unit communicates with the overlapped-region identifying unit 335 and other databases included in the storage unit 320 via a network, thereby receiving or transmitting data over a network.
With regard to the limitation of updating (the database), this limitation is well-understood routine and conventional activity. With reference to FIG. 16 and [0058], the storage unit, which includes the databases, is updated using the control unit 330, and these units are connected via a network.  Under OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, receiving or transmitting data over a network, this limitation is well-understood routine and conventional activity.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the mental processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a data generation program that causes a computer to execute a process.  The claim recites in part, a process comprising: calculating for each of the complete bipartite graphs in the first part, a first number of first edges connecting a reference source data set and a reference target data set via a potential virtual node, a second number of second edges directly connecting the reference source data set and the reference target data set, and a third number of reduced edges by subtracting the first number from the second number.  The claim further recites generating for the second part a virtual node between the reference source data set and the reference target data set, and by replacing an existing relationship between the reference target data set and the reference source data set in the second part with a new relationship between the reference target data set and the reference source data set via the virtual node.

Further, the limitation when there are multiple sets of the reference source data and multiple sets of the reference target data, included in the first part that respectively constitute complete bipartite graphs, calculating for each of the complete bipartite graphs in the first part … a second number of second edges directly connecting the reference source data set and the reference target data set is under its broadest reasonable interpretation is directed to a mental process.  This is a mental process because a user can, for each complete bipartite graph, calculate a number of edges connecting the reference source data set and the reference target data set by counting each edge.  
Further, the limitation of when there are multiple sets of the reference source data and multiple sets of the reference target data, included in the first part that respectively constitute complete bipartite graphs, calculating for each of the complete bipartite graphs in the first part … a third number of reduced edges by subtracting the first number from the second number is a process that under its broadest reasonable interpretation is directed to a mental process.  This is because a user can mentally subtract the claimed first number from the claimed second number. 
The limitation of generating for the second part a virtual node between the reference source data set and the reference target data set is directed to a mental process, because a user can mentally generate a virtual node between two data sets by visualizing a virtual node.  Moreover, the limitation of replacing an existing relationship between the reference target data set and the reference source data set in the second part with a new relationship between the reference target data set and the reference source data set via the virtual node is directed to a mental process, because a user can mentally replace an existing relationship between the reference target data set and the reference source data set, with a new relationship between the reference target data set and the reference source data set via the virtual node, by mentally memorizing that new relationship.

The limitation of extracting … reference target data and relationships between the reference target data and the reference source data with regard to a target in which a plurality of sets of the reference source data and the reference target data are connectable by using edges, a first part that forms a complete bipartite graph from the target merely relates to storing and retrieving information in memory.  This limitation involves extracting data, which includes reference source data, reference target data, and relationships associated with the data, including a first part that forms.  Under Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, storing and retrieving information from memory, as recited by the limitation, is established as well-understood routine and conventional activity.
With regard to the limitation of selecting a second part corresponding to one of the complete bipartite graphs in the first part having the third number that is largest, is also well-understood routine and conventional activity.  Under OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, receiving or transmitting data over a network, is well-understood routine and conventional activity.  With reference to [0088] and FIG. 16, it is apparent that the virtual node selecting unit communicates with the overlapped-region identifying unit 335 and other databases included in the storage unit 320 via a network, thereby receiving or transmitting data over a network.
With regard to the limitation of updating (the database), this limitation is well-understood routine and conventional activity. With reference to FIG. 16 and [0058], the storage unit, which OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, receiving or transmitting data over a network, this limitation is well-understood routine and conventional activity.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the mental processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Allowable Subject Matter
Claims 1-5 and 7-12 are allowable over prior art.

Response to Arguments
Applicant's arguments with regard to the rejections under Section 112(b), Section 102, and Section 103 are persuasive.  These rejections have been withdrawn.
With regard to Applicant's arguments under Section 101, the limitation of updating, by the processor, the database by replacing an existing relationship between the reference target data set and the reference source data set in the second part with a new relationship between the reference target data set and the reference source data set via the virtual node does not integrate the abstract idea into a practical application.  As set forth above, updating a database is well-understood routine and conventional in view of OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, because this limitation involves receiving or transmitting data over a network.  The limitation of a processor amounts to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The remaining limitation of by replacing an existing relationship between the reference target data set and the reference source data set in the second part with a new relationship between the reference target data set and the reference source data set via the virtual node, is a mental process and therefore is an abstract idea itself.  The remaining limitations of the claim merely recite well-understood, routine and conventional limitations, or general See MPEP Section 2106.05.  Thus, the 101 rejection is maintained.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196.  The examiner can normally be reached on Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID M NAFZIGER/            Examiner, Art Unit 2169                                                                                                                                                                                            
/USMAAN SAEED/            Supervisory Patent Examiner, Art Unit 2169